DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 10/27/2020, with respect to the rejections of claims 4, 5, 9, and 10 under 35 USC 102(b), in view of Campbell, have been fully considered and are persuasive, due to the amendment to claim 4.  The teaching of McBride, as relied upon in the rejection of claims 6-8 and 11-16 under 35 USC 103, does not solve the deficiencies of Campbell. The rejections of the claims have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 17-20 directed to an invention non-elected without traverse.  Accordingly, claims 17-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In paragraph [0001], at line 3, after “13/801,528” and before ", filed March 13, 2013"
	-- (now U.S. Patent No. 9,358,329) -- has been inserted.

	“elongated” has been deleted
	-- elongate -- has been inserted.

Reasons for Allowance
Claims 4-8 and 10-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matterfor the independent claims could not be found or was not suggested in the prior art, said subject matter is shown in Applicant’s Fig. 6A. Based on Applicant's remarks and upon reconsideration, the Examiner finds Applicant's arguments convincing in light of amendments to the claims. The prior art of record fails to teach or reasonably suggest, within the context of the other claimed elements, the concept of an elongate cannula having a mesh, wherein the cannula is configured to minimize fracture at least within a distal zone of the mesh as the elongate cannula moves in a sheathing device, due to the structure of the mesh comprising a plurality of circumferential members disposed about an impeller and a plurality of first axial connectors extending between a proximal side of a distal circumferential member and a distal side of a proximal circumferential member, the circumferential members being radially self-expandable, and the structure of the cannula further comprising a plurality of second axial connectors provided between adjacent circumferential members of the plurality of circumferential member, each second axial connector extending between a first end coupled directly to an apex of a first circumferential member and a second end coupled directly to a strut of a second circumferential member, each second axial connector further comprising only . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792